—Judgment, Supreme Court, New York County (Harold Rothwax, J., at hearing; Jay Gold, J., at trial and sentence), rendered November 16, 1992, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the seventh degree, and sentencing him, as a second felony offender, to concurrent terms of from AVz to 9 years, and 1 year, respectively, unanimously affirmed.
Defendant’s claim that the trial court improperly issued supplemental jury instructions before providing him with meaningful notice is unpreserved for appellate review (see, People v DeRosario, 81 NY2d 801, 803). Nor would we reverse in the interest of justice where the court, in defendant’s presence, read the note into the record before giving supplemental instructions (see, People v Lykes, 81 NY2d 767).
Defendant’s additional claim that the prosecutor vouched *717for his witnesses also is unpreserved for appellate review (see, People v Dien, 77 NY2d 885). Nor is reversal warranted in the interest of justice where the defendant attacked the credibility of the officers and the prosecutor and the prosecutor responded thereto. Concur—Sullivan, J. P., Carro, Nardelli, Williams and Tom, JJ.